Citation Nr: 0627257	
Decision Date: 08/29/06    Archive Date: 09/06/06

DOCKET NO.  04-35 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for service connection for degenerative 
joint disease of the lumbosacral spine with L5 spondylosis. 

2.  Whether new and material evidence has been received to 
reopen the claim for service connection for migraines. 


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney at 
Law


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from January 1954 to January 
1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During the pendency of this appeal, on March 3, 2006, the 
U.S. Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notices in April 2001 and October 2003 of what 
type of information and evidence was needed to substantiate 
his claims for service connection, but he was not provided 
with notice of the type of evidence necessary to establish a 
disability rating or effective date for the disabilities on 
appeal.  On remand proper notice is required under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that informs 
the veteran that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded, and also includes an explanation as to 
the type of evidence that is needed to establish both a 
disability rating and an effective date.  

Additionally, the recent decision in Kent v. Nicholson, No. 
04-181 (U.S. Vet. App. March 31, 2006)  requires that the 
Secretary look at the bases for the denial in the prior 
decision in a claim to reopen and respond with a notice 
letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  The question of what constitutes material 
evidence to reopen a claim for service connection depends on 
the basis on which the prior claim was denied.  Id.  

Accordingly, the case is REMANDED for the following action:

The veteran should be sent notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or evidence needed to 
establish the disability ratings and effective dates for 
the claims on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).
	
The notice should describe what evidence and 
information is necessary to reopen the claims and 
the evidence and information that is necessary to 
establish entitlement to the underlying claims for 
the benefits sought, as outlined by the Court in 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).





_________________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

